Exhibit 10.4

 

When Recorded, Return To:

 

W. Brian Hulse, Esq.

SNELL & WILMER, L.L.P.

Gateway Tower West

15 West South Temple, Suite 1200

Salt Lake City, Utah 84101

 

 

CONSENT TO LEASE AGREEMENT

 

A.                                   WELLS FARGO FOOTHILL, INC., a California
corporation, formerly known as FOOTHIL CAPITAL CORPORATION (“Foothill”), is the
“Beneficiary” under that certain Leasehold Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing, executed December 14, 2000, and recorded
on December 20, 2000, as Entry No. 7784142, in Book 8409, at Page 3891, of the
real property records of Salt Lake County, Utah, as amended and/or modified of
record (“Deed of Trust”) with respect to the real property described in Exhibit
A thereto (“Property”) and as more particularly described on Exhibit A attached
hereto.

 

B.                                     Foothill is the “Assignee” under that
certain Absolute Assignment of Sub-Leases and Rents, executed December 14, 2000,
and recorded December 20, 2000, as Entry No. 7784145, in Book 8409 at Page 3943,
of the real property records of Salt Lake County, Utah, as amended and/or
modified of record (“Assignment”) with respect to the leasehold interests
described in Exhibit A thereto (the “Leasehold Interests”).

 

C.                                     EVANS & SUTHERLAND COMPUTER CORPORATION,
a Utah Corporation (“E&S”), is the “Trustor” under the Deed of Trust and the
“Assignor” under the Assignment.

 

D.                                    Pursuant to that certain Purchase and Sale
Agreement, dated April 7, 2004, between E&S and WOODBURY CORPORATION, a Utah
corporation, and with the consent and approval of Foothill, E&S has sold its
right, title and interest in all improvements on certain real property located
at 650 Komas Drive, Salt Lake City, Utah, which property is more particularly
described on Exhibit B attached hereto, and has assigned its right, title,
interest and obligations in that certain Lease Agreement between THE UNIVERSITY
OF UTAH, a body politic and corporate of the State of Utah (the “University”),
and the predecessor-in-interest of E&S, Black Hawk Investment Company, a general
partnership, entered into a Lease Agreement, dated September 5, 1980, as amended
by each of (i) that First Amendment to Lease Agreement, dated June 7, 1982, (ii)
that Second Amendment to Lease Agreement, dated September 28, 1982, (iii) that
Third Addendum to Lease Agreement, dated April 9, 1987, and (iv) that Fourth
Addendum to Lease Agreement, dated December 31, 1990 to Komas L.L.C., a Utah
limited liability company (“Buyer”).  Such sale and assignment transaction is
sometimes referred to herein as the “Sale Transaction”.

 

E.                                      As part of the Sale Transaction, E&S has
entered into a Lease Agreement, dated June 25th, 2004, between E&S and Buyer
with respect to the Property (the “Lease Agreement”).

 

Foothill does hereby consent to and approve the terms and conditions of the
Lease Agreement. This

 

650 Komas Drive
University of Utah, Research Park
Salt Lake City, Utah

 

--------------------------------------------------------------------------------


 

Consent Agreement shall not be construed as a release of the collateral secured
by the Deed of Trust or the Assignment or a subordination of the Deed of Trust
or the Assignment as to any recorded interest in the Property..

 

Dated this 24th day of June, 2004.

 

 

WELLS FARGO FOOTHILL, INC., f/k/a

 

Foothill Capital Corporation, a California corporation

 

 

 

 

 

By:

(Signed) Larissa Mergerdichian

 

 

Larissa Megerdichian V.P.

 

2

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

) ss:

COUNTY OF LOS ANGELES

)

 

On June 24, 2004, before me Rochelle M. Lyon, Notary Public, personally appeared
Larissa Megerdichian, personally known to me to be the person of WELLS FARGO
FOOTHILL, INC. a California corporation, whose name is subscribed to the within
instrument and acknowledged to me that she executed the same in her authorized
capacity, and that by her signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal

 

 

(Signed) Rochelle M Lyon

 

Stamp

Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT A

Property Legal Description

 

That certain real property located in Salt Lake County, Utah, and more
particularly described as follows:

 

PROPERTY

 

560 Arapeen

 

BEGINNING at a point on the Westerly line of Arapeen Drive, said point being
North 2324.780 feet and West 686.110 feet from the Salt Lake City Survey
Monument at the intersection of Sunnyside Avenue and Padley Street, said
Monument is located South 65°48’24” West 3622.62 feet and East 97.00 feet and
South 58.20 feet from the Southeast corner of Section 3, Township 1 South, Range
1 East, Salt Lake Base and Meridian, and running thence South 41°00’00” West
212.00 feet; thence North 49°00’00” West 90.00 feet; thence South 41°00’00” West
340.00 feet; thence South 49°00’00” East 260.00 feet; thence North 41°00’00”
East 336.00 feet; thence North 49°00’00” West 17.00 feet; thence North 41°00’00”
East 6.00 feet; thence North 49°00’00” West 53.00 feet; thence North 41°00’00”
East 210.00 feet to the Westerly line of Arapeen Drive; thence North 49°00’00”
West 100.00 feet along said Westerly line to the point of beginning.

 

Contains 109,642 sq. ft. or 2.5170 acres.

 

BEGINNING at a point on the Westerly line of Komas Drive, said point being
North1626.262 feet and West 815.400 feet from the Salt Lake City Survey Monument
at the intersection of Sunnyside Avenue and Padley Street, said Monument is
located South 65°48’24” West 3622.62 feet and East 97.00 and South 58.20 feet
from the Southeast corner of Section 3, Township 1 South, Range 1 East, Salt
Lake Base and Meridian, and running thence North 49°00’00” West 450.692 feet;
thence South 41°00’00” West 70.00 feet; thence North 49°00’00” West 220.932 feet
to a point on the arc of a 692.200 foot radius curve whose center bears South
62°28’51” East; thence Southwesterly 42.964 feet along the arc of said curve to
the left through a central angle of 03°33’23”; thence South 49°00’00” East
660.319 feet; thence North 41°00’00” East 111.443 feet to the point of
beginning.

 

EXCEPTING THEREFROM ANY PORTION LYING WITHIN THE BOUNDS OF KOMAS DRIVE, THE
DEDICATION PLAT OF WHICH IS FILED IN THE OFFICE OF THE SALT LAKE COUNTY
RECORDER.

 

Contains 59,158 sq. ft. or 1.3581 acres.

 


PART OF 16:03:300:001:2007 / 6007 AND 16-03-300-001-6007

 

A-1

--------------------------------------------------------------------------------


 

650 Komas Drive

 

BEGINNING at a point on the Westerly line of Komas Drive, said point being North
1626.262 feet and West 815.400 feet from the Salt Lake City Survey Monument at
the intersection of Sunnyside Avenue and Padley Street, said Monument is located
South 65°48’24” West 3622.62 feet and East 97.00 feet and South 58.20 feet from
the Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake
Base and Meridian, and running thence South 49°00’00” East 551.954 feet; thence
South 41°00’00” West 31.741 feet; thence South 60°00’00” West 601.002 feet;
thence North 49°00’00” West 326.287 feet; thence North 41°00’00” East 488.553
feet; thence North 49°00’00” West 30.00 feet; thence North 41°00’00” East
111.443 feet to the point of beginning.

 

16:03:300:001:2014 / 6014

 


600 KOMAS DRIVE


 

BEGINNING at a point which is North 1626.262 feet and West 815.400 feet and
South 41°00’00” West 111.443 feet from the Salt Lake City Survey Monument at the
intersection of Sunnyside Avenue and Padley Street, said Monument is located
South 65°48’24” West 3622.62 feet and East 97.00 feet and South 58.20 feet from
the Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake
Base and Meridian, and running thence North 49°00’00” West 660.319 feet to a
point on the arc of a 692.200 foot radius curve whose center bears South 66°02’
14” East; thence Northeasterly 114.196 feet along the arc of said curve to the
right through a central angle of 09°27’08”; thence North 49°00’00” West 6.001
feet; thence South 41°00’00” West 525.082 feet; thence South 12°21’26” East
320.000 feet; thence North 82°47’ 10” East 208.879 feet to a point on the arc of
a 608.887 foot radius curve whose center bears North 82°02’11” East; thence
Southeasterly 360.905 feet along the arc of said curve to the left through a
central angle of 33°57’39”; thence North 41°00’00” East 593.845 feet; thence
North 49°00’00” West 30.000 feet to the point of beginning.

 

EXCEPTING THEREFROM ANY PORTION LYING WITHIN THE BOUNDS OF WAKARA WAY AND/OR
KOMAS DRIVE, THE DEDICATION PLATS OF WHICH ARE FILED IN THE OFFICE OF THE SALT
LAKE COUNTY RECORDER

 

16:03:300:001:2023 / 6023

 

A-2

--------------------------------------------------------------------------------


 


770 KOMAS DRIVE


 

BEGINNING at a point which is North 22°00’00” West 179.00 feet from a point on
the North line of Sunnyside Avenue, said point being South 89°59’50” West
761.997 feet and North 00°00’10” West 58.200 feet from the Salt Lake City Survey
Monument at the intersection of Sunnyside Avenue and Padley Street, said
Monument is located South 65°48’24” West 3622.620 feet and East 97.000 feet and
South 58.200, feet from the Southeast corner of Section 3, Township 1 South,
Range 1 East, Salt Lake Base and Meridian, and running thence South 61°09’35”
West 166.781 feet; thence North 52°49’31” West 103.650 feet; thence North
12°49’54” West 461.520 feet; thence North 43°19’53” West 315.935 feet; thence
North 44°00’00” East 123.669 feet along the radial line to a point of a curve;
thence Southeasterly along the arc of the 212.4714 foot radius curve to the
left, arc length = 274.416 feet, chord length = 255.737 feet (chord bearing =
South 83°00’00” East), tangent length = 160.109 feet, central angle = 74°00’00”;
thence along the radial line South 30°00’00” East 20.500 feet to the point of
tangency; thence North 60°00’00” East 71.108 feet; thence South 49°00’00” East
33.554 feet; thence South 60°00’00” West 11.730 feet; thence South 22°00’00”
East 550.000 feet; thence South 23°00’00” West 217.000 feet to the point of
BEGINNING.

 

Together with a 26 foot access easement to Komas Drive.

 

16:10:126:001:2001 / 6001

 


630 KOMAS DRIVE


 

BEGINNING at a point which is North 886.114 feet and West 1377.035 feet from a
Salt Lake City Monument at the intersection of Sunnyside Avenue and Padley
Street, said Monument being South 65°48’24” West 3622.62 feet and East 97.00
feet and South 58.20 feet from the Southeast corner of Section 3, Township 1
South, Range 1 East, Salt Lake Base and Meridian, and running thence North

 

43°19’53” West 245.767 feet; thence North 12°21’26” West 312.856 feet; thence
North 82°47’10” East 208.879 feet to a point on the arc of a 608.887 foot radius
curve, the center of which bears North 82°02’ 11” East; thence Southeasterly
along said curve to the left through a central angle of 33°57’39”, a distance of
360.905 feet; thence North 40°58’00” East 105.291 feet; thence South 49°00’00”
East 292.731 feet; thence South 60°00’00” West 71.105 feet; thence North
30°00’00” West 20.50 feet to a point on the arc of a 212.471 foot radius curve,
the center of which bears North 30°00’00” West; thence Southwesterly along said
curve to the right through a central angle of 74°00’00”, a distance of 274.416
feet; thence South 44°00’00” West 123.669 feet to the point of beginning.

 

Together with a 26 foot wide access easement to Komas Drive.

 

16:03:300: 001

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Property Legal Description

 

That certain real property located in Salt Lake County, Utah, and more
particularly described as follows:

 

BEGINNING at a point on the Westerly line of Komas Drive, said point being North
1626.262 feet and West 815.400 feet from the Salt Lake City Survey Monument at
the intersection of Sunnyside Avenue and Padley Street, said Monument is located
South 65°48’24” West 3622.62 feet and East 97.00 feet and South 58.20 feet from
the Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake
Base and Meridian, and running thence South 49°00’00” East 551.954 feet; thence
South 41°00’00” West 31.741 feet; thence South 60°00’00” West 601.002 feet;
thence North 49°00’00” West 326.287 feet; thence North 41°00’00” East 488.553
feet; thence North 49°00’00” West 30.00 feet; thence North 41°00’00” East
111.443 feet to the point of beginning.

 

16:03:300:001:2014 / 6014

 

B-1

--------------------------------------------------------------------------------